Citation Nr: 1508639	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-40 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for tinnitus.

2. Entitlement to an initial disability rating higher than 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from October 1952 to October 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Houston, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for tinnitus and hearing loss and assigned disability ratings of 10 percent and 0 percent, respectively.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is in receipt of the maximum schedular rating for tinnitus and recurrent tinnitus has not required hospitalization or markedly interfered with work capacity.

2. From 2009 forward, audiologic testing has shown the Veteran's hearing impairment to be no worse than level IV in the right ear and level II in the left ear.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014).

2. The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in a letter issued in December 2009, issued before April 2010 rating decision. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service treatment records, post-service treatment records, and reports of VA examinations. The reports of VA examinations contain relevant findings that are sufficient to allow determinations on the ratings for tinnitus and hearing loss.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. At 121. Therefore, any such error is harmless, and does not prohibit Board consideration of the claims on their merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Tinnitus

The Veteran is seeking a disability rating for tinnitus higher than the 10 percent rating that the RO assigned. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2014). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2 (2014). The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In VA medical examinations in March 2010 and June 2014, the Veteran reported a history of recurrent, intermittent tinnitus beginning in service and continuing after service through the present. The rating schedule provides for a 10 percent disability rating for recurrent tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260. The rating schedule does not provide for a rating higher than 10 percent for tinnitus. As the existing 10 percent rating is the maximum rating for tinnitus, there is no basis to assign a higher rating, and the preponderance of the evidence is against a higher rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

Here, the Veteran's symptoms of tinnitus do not suggest an exceptional or unusual disability picture.  He has not been hospitalized due to tinnitus and has not indicated that tinnitus markedly interferes with his capacity for employment. Therefore there is no basis to refer the rating of his tinnitus for consideration of an extraschedular rating. 38 C.F.R. § 3.321.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has reported that he held full time employment for many years, and then retired. He does not contend, and the record does not suggest, that his tinnitus makes him unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.

Hearing Loss

The Veteran contends that his hearing loss warrants a rating higher than the 0 percent rating that the RO assigned. Service connection for his bilateral hearing loss was established effective from October 26, 2009.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII. There are additional provisions for certain exceptional patterns of hearing impairment. See 38 C.F.R. § 4.86 (2014). The assembled records of testing of the Veteran's hearing have not shown any of the exceptional patterns of hearing impairment that are addressed under 38 C.F.R. § 4.86; so the provisions of that section do not apply in this case. Tables VI and VII are reproduced below:

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



	(CONTINUED ON NEXT PAGE)


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

The claims file contains records of private and VA testing of the Veteran's hearing. In private treatment in the 1990s, the Veteran reported that he had difficulty understanding speech. Clinicians performed testing and diagnosed bilateral hearing loss. On a private audiological evaluation in February 2009, puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
25
25
65
80
LEFT
20
25
35
60

Speech recognition scores were 80 percent in the right ear and 100 percent in the left ear. The puretone threshold averages were 49 decibels in the right ear and 35 decibels in the left ear. Under Table VI, the hearing impairment levels were III in the right ear and I in the left ear. Under Table VII, above, the test results are consistent with a 0 percent rating.

On a private audiological evaluation in November 2009, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
35
60
80
LEFT
20
35
45
65

Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear. The puretone threshold averages were 50 decibels in the right ear and 41 decibels in the left ear. Under Table VI, the hearing impairment levels were I in the right ear and I in the left ear. Under Table VII, the test results are consistent with a 0 percent rating.

On a VA audiological examination in March 2010, the Veteran reported that during service he was exposed to noise from heavy weapons. He indicated that he had been diagnosed with hearing loss. He stated that his hearing impairment caused him difficulty understanding speech at normal conversational levels, especially when background noise was present. On audiological evaluation at that time, puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
25
50
70
75
LEFT
15
35
45
60

Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear. The puretone threshold averages were 48 decibels in the right ear and 35 decibels in the left ear. Under Table VI, the hearing impairment levels were I in the right ear and I in the left ear. Under Table VII, the test results are consistent with a 0 percent rating.

In a private audiological evaluation in December 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
45
60
75
LEFT
20
35
45
55

Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear. The puretone threshold averages were 54 decibels in the right ear and 38 decibels in the left ear. Under Table VI, the hearing impairment levels were I in the right ear and I in the left ear. Under Table VII, the test results are consistent with a 0 percent rating.

In a September 2011 statement, the Veteran wrote that his hearing loss made it overbearingly impossible for him to hear.

In a VA audiology evaluation in June 2014, puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
45
55
55
80
LEFT
35
45
60
70

Speech recognition scores were 80 percent in the right ear and 88 percent in the left ear. The puretone threshold averages were 59 decibels in the right ear and 53 decibels in the left ear. Under Table VI, the hearing impairment levels were IV in the right ear and II in the left ear. Under Table VII, the test results are consistent with a 0 percent rating.

The private and VA examinations were performed by clinicians with appropriate training, using methods consistent with 38 C.F.R. § 4.85. At some examinations, the examiners noted the Veteran's account of difficulty hearing. The Board finds that those examinations were adequate for rating purposes, and that they have great probative value regarding the Veteran's hearing levels. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). The Veteran's expression of his difficulty hearing has probative value regarding the effects of his hearing loss on daily functioning. The test results have greater probative value, however, on the question of the particular levels of his hearing loss.

The hearing testing performed from 2009 forward has shown hearing levels consistent with a 0 percent rating. There is no record of any testing showing hearing levels consistent with a rating higher than 0 percent. The preponderance of the evidence, then, is against a rating higher than 0 percent for any period.

The Veteran has not been hospitalized due to hearing loss. Though he reports difficulty hearing speech, he has not indicated, and the evidence does not suggest, that his hearing loss markedly interferes with his capacity for employment. Therefore there is no basis to refer the rating of his hearing loss for consideration of an extraschedular rating. He does not contend, and the record does not suggest, that his hearing loss makes him unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.


ORDER

Entitlement to a disability rating higher than 10 percent for tinnitus is denied.

Entitlement to a disability rating higher than 0 percent for bilateral hearing loss is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


